Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 18 December 2019 and claims priority to application 62/782,087 filed on 19 December 2018. Therefore, the instant application is being examined as filed on 19 December 2018, the effective filing date.

Claim Status

Claims 1-9, 11-13, 16-19, 23, 34, 48, and 68 are pending.

Claims 1-9, 11-13, 16-19, 23, 34, 48, and 68 are directed to the elected invention.

Claims 1-9, 11-13, 16-19, 23, 34, 48, and 68  are examined.


Information Disclosure Statement
The information disclosure statements (IDS) was/were submitted on 7 April 2020, 22 May 2020, 28 March 2021, and 2 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Interpretation
	Claim 1 recites accessing, upon processing of cfDNA from the subject, a sequence dataset from a physical assay. This is being interpreted as not requiring nucleotide sequencing as part of the process, including prior assays.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 48 is indefinite for referring to one or more of a set of small variant features in Tables 3-22. Tables 3-22 include coefficients but not small variant features. The claim should be amended to refer to the coefficients found in Tables 3-22. 
	Claim 48 is also indefinite for referring to Tables 3-22 because a claim should be complete without reference to the specification. See MPEP 2173.05(s). The claim should be amended by adding the contents of Tables 3-22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
	Regarding step 1, claims 1-48 recite a process and claim 68 recites a computer product.
	With respect to Step 2(A), "claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Specifically-enumerated groupings of abstract ideas are mathematical concepts, mental processes, and certain methods of organizing human activity.
	Claim 1 recites performing a computational assay of those reads to generate features, processing the features using a prediction model function to determine the presence of cancer origin, and. Performing an assay does not require a computer and processing features using a model are considered performance of the mind and as such fall under the “Mental Processes” grouping of abstract ideas. Claim 2 recites generating confidence parameters for predictions, which falls under the “Mathematical Concepts” grouping of abstract ideas. Claim 3 recites classifying subjects by applying the first sub-model of a prediction model and, if cancer is detected, applying a second sub-model to predict cancer tissue origin; classifying subjects and applying a model fall under the “Mental Processes” abstract idea grouping. Claim 4 recites classifying the subject into the cancerous or non-cancerous group; classification is a performance of the mind and falls under the “Mental Processes” grouping of abstract ideas. Claim 7 recites evaluating the contributions of small variant features to the prediction and adjusting the parameter based on those contributions; evaluating is a performance of the mind and falls under the “Mental Processes” grouping of abstract ideas. Claim 8 recites comparing specificity value of the cfDNA to the specificity condition; comparison is a performance of the mind and falls under the “Mental Processes” grouping of abstract ideas. Claim 9 recites coefficient outputs for sub-model one corresponding to the first of a set of features, which characterizes a small variant of cfDNA, and processing comprises identifying signal in cfDNA from the first feature comprising identifying and classifying the subject as cancerous based on coefficient output; identification and classification are performances of the mind and fall under the “Mental Processes” grouping of abstract ideas. Claim 12 recites evaluating the contributions of small variant features to the prediction and adjusting the parameter based on those contributions; evaluation is a performance of the mind and fall under the “Mental Processes” grouping of abstract ideas. Claim 23 recites processing values resulting from an assay options for the small variants processable by the models; such processing is a performance of the mind and fall under the “Mental Processes” grouping of abstract ideas. Claim 34 recites processing values with copy features; such processing is a performance of the mind and fall under the “Mental Processes” grouping of abstract ideas. Claim 48 recites evaluating features in relation to tables with features; evaluation is a performance of the mind and fall under the “Mental Processes” grouping of abstract ideas. Claim 68 recites a computer product performing the steps outlined in claim 1. Therefore, these claims recite judicial exceptions.
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). Claim 1 recites accessing a dataset. Claim 2 recites providing the prediction to an entity. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 68 recites a non-transitory computer-readable medium storing instructions to perform claim 1. Therefore, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Claim 4 recites performing a reflex assay on a reserve sample for classification. This is considered to be an insignificant extra-solution activity because while it does involve application of the judicial exception, it does so as a confirmation of the abstract ideas in claims 1 and 3.
With respect to step 2B, because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi). The limitations beyond the judicial exceptions, such as extra-solution activity of obtaining quantitative data and outputting results, are well-understood, routine, and common and do not provide significantly more. Therefore, the claims are ineligible for patentability.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 23, 37, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortimer et al. (PCT WO 2017/181146, hereafter Mortimer).
Claim 1 is rejected under 35 U.S.C. 102 as being unpatentable over Mortimer et al. (PCT WO 2017/181146).
The claims are directed to a method of predicting cancer and further cancer origin based on sequence data from cell-free DNA (cfDNA) of a subject.
Mortimer discloses a method to detect cancer in a subject using sequenced cell-free DNA (Paragraph 0145) and, if present, the tissue of origin of the cancer cells (Paragraph 0157). Mortimer discloses subjecting cell-free DNA to sequencing (Paragraph 0014), reading on the limitation of claim 1 in which a dataset of cfDNA sequence data is accessed. Mortimer discloses electing tumor markers including single nucleotide variants, copy number variants, indels, gene fusions, and inversions (Paragraph 0250), reading on the limitation of claim 1 in which a computational assay generates values for a set of features. Mortimer discloses models to detect cancer given cancer frequencies for a set of tumor markers (Paragraph 0167) and tissue of origin of a cancer (Paragraph 0236), reading on the limitation of claim 1 in which features are processed to generate a prediction of tissue of origin. Mortimer discloses determining tissue of origin (Paragraph 0041), reading on the limitation of claim 1 in which the prediction of tissue of origin is returned.
Mortimer discloses a confidence indication for variants (Paragraph 0268), which reads on the limitation of claim 2 in which a confidence parameter is generated. Mortimer discloses providing information regarding disease progression and prognosis, reading on the limitation of claim 2 in which a prediction is provided to an entity.
Mortimer discloses a panel targeting genetic variants or tumor markers to determine the presence of cancer (Paragraphs 0155-0156), which reads on the limitation of claim 3 in which a sub-model classifies a subject as in a cancer or non-cancer group. Mortimer discloses sub-panels with markers for tissue of origin tests (Paragraph 0157), reading on the limitation of claim 3 in which a second sub-model generates a prediction of the cancer tissue of origin.
Mortimer discloses resampling  to confirm the detection of a variant (Paragraph 0266), reading on the limitation of claim 4 in which a reflex assay is performed  to confirm classification.
Mortimer discloses the analysis may be performed on a somatic variant, reading on the limitation of claim 23 which lists the types of small variant features.
Mortimer discloses assaying cfDNA for CNVs and fusion (Claims 37, 41), processing copy number features and specifically thresholds for their frequency (Paragraph 0270), reading on the limitations of claim 
Mortimer discloses the method may be implemented using a computer-readable medium executing the instructions (0278-0280), reading on the limitations of claim 68 in which a computer product performs the instructions of the methods of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of Ciniselli (Universita Degli Studi di Milano doctoral thesis, 2016).
The claims are directed to the use of elastic net binary classification for use in determining the presence or absence of cancer signal in cell-free DNA sequence reads.
Mortimer discloses a model for determining the presence of cancer; Mortimer does not disclose a binary classification model for non-negative or negative coefficients indicating increased or decreased likelihood of cancer classification respectively, as found in the limitations of claims 5 and 6.  Mortimer does not disclose an alpha parameter or lasso-like or ridge-like regression modes for evaluating feature contribution as found in the limitations of claim 7.
Mortimer does not disclose signal strength nor a threshold for determining the presence of cancer as found in the limitations of claim 8.
	Ciniselli discloses an elastic net classification (Page 49, Paragraph 7), which is a type of logistic regression resulting in a binary outcome (Page 45, Paragraph 3), which may have a positive result for patients with the disease and correctly classified as such by the test (Table 4), which reads on the limitations of claim 5 and 6 in which a binary classification model allows for a non-negative result with increased likelihood of cancer.  Ciniselli discloses a tuning parameter alpha  (Page 50, Paragraph 3) for the elastic net classification for the lasso and ridge regression modes (Page 79, Paragraph 2). Ciniselli discloses interpreting continuous results against a threshold (Page 40, Paragraph 3), which reads on the limitation of claim 8 in which cancer signal strength is characterized based on a comparison of a result to a threshold value.
	Mortimer and Ciniselli are both considered to be analogous to the claimed invention because they are in the same field of using circulating nucleic acids to detect cancer. The disclosure of Ciniselli relates to using plasma circulating miRNAs, a type of cell-free nucleic acid, to detect cancer non-invasively (Page 9, Paragraph 3), and similar concepts would apply to cfDNA as disclosed by Mortimer. Therefore, it would have been obvious to one skilled in the relevant art before the effective filing date of the claimed invention to have modified Mortimer to incorporate the teachings of Ciniselli because it is a widely used approach to use logistic regressions with a binary outcome for diagnosis diseases based on biomarkers (Page 79, Paragraph 1).

Claims 1, 3, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of Ciniselli and further in view of Zhang (PCT WO 2018/161031).
The claims are directed to multinomial regressions for determining tissue of origin in detecting cancer from cell-free DNA sequence data and the application of machine learning algorithms to models.
Mortimer discloses a panel for determining tissue of origin (Paragraph 0157) and Ciniselli discloses a penalized logistic regression model for individual types of colorectal cancer (Page 69, Paragraph 1); neither discloses a multinomial regression found in the limitations of claim 11.
	Ciniselli discloses a tuning parameter alpha  (Page 50, Paragraph 3) for the elastic net classification for the lasso and ridge regression modes (Page 79, Paragraph 2); neither Ciniselli nor Mortimer disclose a multinomial regression as found in claim 12. Neither Mortimer nor Ciniselli disclose the use of a support vector model, random forest classifier, nor gradient boosting machine architectures for their methods of determining cancer origin, as found in claim 13.
	Ciniselli discloses a penalized regression in their cancer detection method (Page 48, Paragraph 1); neither Mortimer nor Ciniselli disclose a multinomial regression nor training with cfDNA with cancer signal strength nor allowing negative coefficients.
	Ciniselli discloses a penalized regression in their cancer detection method (Page 48, Paragraph 1); Ciniselli does not disclose the negative and positive results based on their test (Table 4), with a zero being reasonable given the continuous nature of the variable; the regression be multinomial is not read on as found in claim 17.
	Ciniselli discloses a penalized regression (Page 48, Paragraph 1) and Mortimer discloses small variants from cfDNA (Paragraph 0240); neither a negative nor positive coefficient indicating lesser or greater likelihood of a type of cancer is disclosed that would further read on claims 18 or 19.
Zhang discloses a multinomial regression for classifying multiple tissues of origin of cancer (Paragraph 0204), which reads on the limitations found in claims 11, 12, 16, and 17. Zhang discloses a support vector machine algorithm for developing their model (Paragraph 0080), reading on claim 13. Zhang discloses training using cfDNA variant information (Paragraph 0040) with negative coefficients (Table 16). Zhang discloses a coefficient for deciding between types of cancer from a cfDNA sample, which may be negative or positive (Table 9), reading on claims 18 and 19.
Mortimer, Ciniselli, and Zhang are considered to be analogous to the claimed invention because they are in the same field of using circulating nucleic acids to detect cancer. Zhang specifically relates to detecting multiple types of lung cancer. It would have been obvious to one skilled in the relevant art before the effective filing date of the claimed invention to have to apply the multinomial regression methodology similar to that applied by Zhang as a multinomial regression allows for more than two outcomes (i.e., can be non-binary, see Starkweather and Moske 2011), which is necessary when the number of cancer tissues of origin exceeds two. Additionally, the test yields an intuitive probability score and allows for easier interpretation (Zhang Paragraph 0294). Furthermore, the use of a support vector machine architecture to evaluate biomarker combinations for cancer indication and such algorithms are well-known in the art (Paragraph 0166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT JAMES KALLAL whose telephone number is (571)272-6252. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571.272.9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.K./Examiner, Art Unit 4182                                                                                                                                               
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671